

EXECUTION COPY


Employment Agreement
This Employment Agreement (the “Agreement”) is made and entered into as of
September 6, 2019, by and between Julie Iskow (the “Executive”) and WORKIVA
INC., a Delaware corporation (the “Company”).
WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and
WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:
1. Term. The term of the Executive’s employment hereunder shall commence as of
October 1, 2019, unless other agreed in writing by the Company and the Executive
(the “Effective Date”). The period during which the Executive is employed by the
Company hereunder is hereinafter referred to as the “Employment Term.”
2. Position and Duties.
2.1 Position. During the Employment Term, the Executive shall serve as the
Executive Vice President and Chief Operating Officer of the Company, reporting
to the Chief Executive Officer. In such position, the Executive shall have such
duties, authority and responsibility as shall be determined from time to time by
the Company’s Chief Executive Officer, which duties, authority and
responsibility are consistent with the Executive’s position. The Executive
shall, if requested by the Company, also serve as a member of the board of
directors of the Company (the “Board”) or as an officer or director of any
affiliate of the Company for no additional compensation.
2.2 Duties. During the Employment Term, the Executive shall devote substantially
all of Executive’s business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Company’s Chief Executive Officer.
Notwithstanding the foregoing, the Executive will be permitted to (a) serve as a
director of Vocera Communications, Inc., (b) with the prior written consent of
the Board (which consent shall not be unreasonably withheld by the Board in its
discretion) act or serve as a director, trustee, committee member or principal
of any type of business, civic or charitable organization as long as such
activities are disclosed in writing to the Company’s General Counsel in
accordance with any Company conflict of interest policy that may be in effect
from to time to time, and (c) purchase or own less than five percent (5%) of the
publicly traded securities of any corporation; provided that, such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation and that with
respect to such ownership the Executive complies with any Company Customer
Confidentiality and Securities Trading Policy in effect from time to time;
provided further that, the activities described in clauses (b) and (c) do not
interfere with the performance of the



--------------------------------------------------------------------------------



Executive’s duties and responsibilities to the Company as provided hereunder,
including, but not limited to, the obligations set forth in Section 2 hereof.
3. Place of Performance. The principal place of Executive’s employment shall be
the Executive’s home currently located in Los Altos, California; provided that
the Executive may be required to travel on Company business during the
Employment Term.
4. Compensation.
4.1 Base Salary. The Company shall pay the Executive an annual rate of base
salary of $575,000 in periodic installments in accordance with the Company’s
customary payroll practices, but no less frequently than monthly. The
Executive’s base salary shall be reviewed at least annually by the Board and the
Board may, but shall not be required to, increase the base salary during the
Employment Term. The Executive’s annual base salary, as in effect from time to
time, is hereinafter referred to as “Base Salary”.
4.2 Annual Bonus.  
(a) For each complete fiscal year of the Employment Term commencing with the
fiscal year ending December 31, 2020, the Executive shall have the opportunity
to earn an annual bonus (the “Annual Bonus”), which bonus, if any, shall be
determined in the sole and absolute discretion of the Board or any Compensation
Committee of the Board (the “Compensation Committee”). The Board or the
Compensation Committee, if any, shall also have the sole and absolute discretion
to adopt a performance-based bonus plan or arrangement, in which case the
Executive shall participate in such plan or arrangement on terms commensurate
with other executive employees of the Company, provided that the Board or the
Compensation Committee, if any, shall have the sole and absolute discretion to
establish the level of target bonus (“Target Bonus”) for each participant in any
such plan based on the relative seniority and responsibility levels of the
participants. Notwithstanding the foregoing, for the fiscal year ending December
31, 2019, the amount of the Executive’s Annual Bonus shall be determined as
follows: (i) if the Effective Date is on or before October 1, 2019, and the
Executive is employed by the Company on the last day of the fiscal year ending
December 31, 2019, then the Executive shall receive an Annual Bonus of $575,000;
and (ii) if the Effective date is on or after October 2, 2019, and the Executive
is employed by the Company on the last day of the fiscal year ending December
31, 2019, then the amount of the Executive’s Annual Bonus, if any, shall be
determined in the sole and absolute discretion of the Board or the Compensation
Committee.
(b) The Annual Bonus, if any, will be paid within two and a half (2 1/2) months
after the end of the applicable fiscal year.
(c) Except as otherwise provided in Section 5, in order to be eligible to
receive an Annual Bonus, the Executive must be employed by the Company on the
last day of the applicable fiscal year.
4.3 Signing Bonus. The Company shall pay the Executive a lump sum cash signing
bonus of $300,000 (the “Signing Bonus”) on the first normal payroll date
following the Effective Date.
4.4 Equity Awards. In consideration of the Executive entering into this
Agreement and as an inducement to join the Company, on the Effective Date, the
Company will grant to the Executive pursuant to the Workiva Inc. Equity
Compensation Plan (or any successor plan thereto) (the “Equity Plan”) restricted
stock units (“RSUs”) with a grant date value of
2

--------------------------------------------------------------------------------



$6,000,000, vesting in three equal annual installments commencing on the first
anniversary of the grant date. All terms and conditions of the RSUs shall be
governed by the terms and conditions of the Equity Plan and the award agreement
relating to the RSUs, which shall be in substantially the form attached hereto
as Annex A hereto and which the Executive shall be required to execute in order
to receive the RSUs. In addition, during the Employment Term the Executive shall
be eligible to receive additional grants pursuant to the Equity Plan, subject to
the terms of the Equity Plan, as determined by the Board or the Compensation
Committee, in its discretion.
4.5 Fringe Benefits and Perquisites. During the Employment Term, the Executive
shall be entitled to fringe benefits and perquisites consistent with the
practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.
4.6 Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.
4.7 Vacation. During the Employment Term, the Executive shall be entitled to a
minimum of fifteen paid vacation days per calendar year (prorated for partial
years) in accordance with the Company’s vacation policies, as in effect from
time to time.
4.8 Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.
4.9 Indemnification.
(a) In the event that the Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was an employee, director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Costs and expenses incurred by the Executive in
defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the Executive to repay the amounts
so paid if it shall ultimately be
3

--------------------------------------------------------------------------------



determined that the Executive is not entitled to be indemnified by the Company
under this Agreement.
(b) During the Employment Term and for a period of six (6) years thereafter, the
Company or any successor to the Company shall purchase and maintain, at its own
expense, directors’ and officers’ liability insurance providing coverage to the
Executive on terms that are no less favorable than the coverage provided to
other directors and senior officers of the Company.
4.10 Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).
5. Termination of Employment. The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party advance written notice of any
termination of the Executive’s employment in accordance with Section 5.5. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.
5.1 Termination for Cause or Without Good Reason.  
(a) The Executive’s employment hereunder may be terminated by the Company for
Cause or by the Executive without Good Reason. If the Executive’s employment is
terminated by the Company for Cause or by the Executive without Good Reason, the
Executive shall be entitled to receive:
(i)any accrued but unpaid Base Salary and accrued but unused vacation or other
paid time off through the Termination Date, which shall be paid on the pay date
immediately following the Termination Date (as defined below) in accordance with
the Company’s customary payroll procedures;
(ii)any earned but unpaid Annual Bonus with respect to any completed fiscal year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date except to the extent payment is otherwise deferred
pursuant to any applicable deferred compensation arrangement;
(iii)reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and
4

--------------------------------------------------------------------------------



(iv)such employee benefits, if any, as to which the Executive may be entitled
under the Company’s employee benefit plans as of the Termination Date; provided
that, in no event shall the Executive be entitled to any payments in the nature
of severance or termination payments except as specifically provided herein.
Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”. The treatment of any outstanding equity awards shall be
determined in accordance with the terms of the Equity Plan and the applicable
award agreements.
(b) For purposes of this Agreement, “Cause” shall mean:
(i)any action by the Executive while employed by the Company involving willful
gross misconduct having a material adverse effect on the Company;
(ii)the Executive’s willful failure to perform Executive’ duties (other than any
such failure resulting from incapacity due to physical or mental illness); or
(iii)the Executive being convicted of (a) a felony under the laws of the United
States or any state or (b) a felony under the laws of any other country or
political subdivision thereof involving moral turpitude.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.
Termination of the Executive’s employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that the Executive has engaged in the conduct described in any of
(i)-(iii) above.
(c) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Employment Term:
(i)a reduction in the Executive’s Base Salary without the Executive’s written
consent, other than a general reduction in Base Salary that affects all
similarly situated executives in substantially the same proportions;
(ii)a reduction in the Executive’s Target Bonus opportunity from any Target
Bonus opportunity in effect for the prior fiscal year without the Executive’s
written consent;
(iii)a relocation of the Executive’s principal place of employment by more than
50 miles without the Executive’s written consent;
(iv)any material breach by the Company of any material provision of this
Agreement or any material provision of any other agreement between the Executive
and the Company (including for the avoidance of doubt, the Equity Documents);
(v)any Change of Control of the Company;
5

--------------------------------------------------------------------------------



(vi)the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;
(vii)a material, adverse change in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) without the Executive’s
written consent; or
(viii)a material adverse change in the reporting structure applicable to the
Executive without the Executive’s written consent.
The Executive cannot terminate the Executive’s employment for Good Reason (other
than pursuant to Section 5.1(c)(v)) unless Executive has provided written notice
to the Company of the existence of the circumstances providing grounds for
termination for Good Reason within 90 calendar days of the date the Executive
first becomes aware of the initial existence of such grounds and the Company has
had at least 15 calendar days from the date on which such notice is provided to
cure such circumstances. If the Executive does not provide a Notice of
Termination within 120 days after the Executive first becomes aware of the
occurrence of the applicable grounds (other than Section 5.1(c)(v)), then the
Executive will be deemed to have waived the Executive’s right to terminate for
Good Reason with respect to such grounds.
5.2 Termination Without Cause or for Good Reason. The Employment Term and the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and, subject to the
Executive’s compliance with Section 6, Section 7 and Section 8 of this Agreement
and the Executive’s execution of a release of claims in favor of the Company,
its affiliates and their respective officers and directors in substantially the
form attached hereto as Annex C (the “Release”), the Executive shall be entitled
to receive the following:
(a) A lump sum payment, which shall be paid within 30 days following the
Termination Date, equal to two (2) times the sum of the Executive’s Base Salary
and Target Bonus for the year in which the Termination Date occurs.
(b) With respect to the fiscal year in which the Termination Date occurs, an
amount equal to (X) the Annual Bonus paid to Executive in respect of the last
calendar year for which Executive received a bonus prior to the Termination
Date, multiplied by (Y) a fraction, the numerator of which is the number of days
between first day of the calendar year in which the Termination Date occurs and
the Termination Date and the denominator of which is 365, payable in a single
payment concurrent with the payment of the amounts due under Section 5.2(a)
hereof;
(c) If the Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall
reimburse the Executive the difference between the monthly COBRA premium paid by
the Executive for the Executive and the Executive’s dependents and the monthly
premium amount paid by similarly situated active executives. Such reimbursement
shall be paid to the Executive on the tenth day of the month immediately
following the month in which the Executive timely remits
6

--------------------------------------------------------------------------------



the premium payment. The Executive shall be eligible to receive such
reimbursement until the earliest of: (i) the eighteen-month anniversary of the
Termination Date; (ii) the date the Executive is no longer eligible to receive
COBRA continuation coverage; and (iii) the date on which the Executive becomes
eligible to receive substantially similar coverage from another employer.
(d) The treatment of any outstanding equity awards shall be determined in
accordance with the terms of the Equity Plan and the applicable award
agreements; provided that notwithstanding the terms of the Equity Plan or any
applicable award agreements all outstanding unvested stock or equity unit
options, appreciation units, stock appreciation rights and any other
equity-based compensation awards, granted to the Executive during the Employment
Term shall become fully vested and exercisable for the remainder of their full
term; provided, that any delays in the settlement or payment of such awards that
are set forth in the applicable award agreement and that are required under
Section 409A (“Section 409A”) Internal Revenue Code of 1986, as amended (the
“Code”) shall remain in effect.
(e) Upon any termination of Executive’s employment by the Company other than for
Cause or upon termination by the Executive for Good Reason, Executive shall be
released from the restrictive covenants set forth in Section 7 of this
Agreement.
5.3 Death or Disability.  
(a) The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.
(b) If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:
(i)the Accrued Amounts;
(ii)a lump sum payment, which shall be paid within 30 days following the
Termination Date, equal to the sum of the Executive’s Base Salary and Target
Bonus for the year in which the Termination Date occurs;
(iii)with respect to the fiscal year in which the Termination Date occurs, an
amount equal to (X) the Annual Bonus paid to Executive in respect of the last
calendar year for which Executive received a bonus prior to the Termination
Date, multiplied by (Y) a fraction, the numerator of which is the number of days
between first day of the calendar year in which the Termination Date occurs and
the Termination Date and the denominator of which is 365, payable in a single
payment concurrent with the payment of the amounts due under Section 5.3(b)(ii)
hereof; and
7

--------------------------------------------------------------------------------



(iv)the treatment of any outstanding equity awards shall be determined in
accordance with the terms of the Equity Plan and the applicable award
agreements; provided that notwithstanding the terms of the Equity Plan or any
applicable award agreements, all outstanding unvested stock or equity unit
options, appreciation units, stock appreciation rights and any other
equity-based compensation awards, granted to the Executive during the Employment
Term shall become fully vested and exercisable for the remainder of their full
term; provided, that any delays in the settlement or payment of such awards that
are set forth in the applicable award agreement and that are required under
Section 409A of the Code shall remain in effect.
Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.
(c) For purposes of this Agreement, “Disability” shall mean the Executive is
entitled to receive long-term disability benefits under the Company’s long-term
disability plan, or if there is no such plan, the Executive’s inability, due to
physical or mental incapacity, to substantially perform the Executive’s duties
and responsibilities under this Agreement for one hundred eighty (180) days out
of any three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days; provided however, in the event the Company temporarily
replaces the Executive, or transfers the Executive’s duties or responsibilities
to another individual on account of the Executive’s inability to perform such
duties due to a mental or physical incapacity which is, or is reasonably
expected to become, a Disability, then the Executive’s employment shall not be
deemed terminated by the Company and the Executive shall not be able to resign
with Good Reason as a result thereof. Any question as to the existence of the
Executive’s Disability as to which the Executive and the Company cannot agree
shall be determined in writing by a qualified, board-certified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to such a qualified independent physician, each
shall appoint such a physician and those two physicians shall select a third who
shall make such determination in writing. The determination of Disability made
in writing to the Company and the Executive shall be final and conclusive for
all purposes of this Agreement.
5.4 Change in Control.  
(a) Notwithstanding any other provision contained herein, if the Executive’s
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive’s death or
Disability), in each case within three (3) months prior to or twelve (12) months
following a Change in Control, the Executive shall be entitled to receive the
Accrued Amounts and, subject to the Executive’s compliance with Section 6 and
Section 8 of this Agreement and the Executive’s execution of a Release, the
Executive shall be entitled to receive the following:
(i)a lump sum payment equal to three (3) times the sum of the Executive’s Base
Salary and Target Bonus for the year in which the Termination Date occurs (or if
greater, the year immediately preceding the year in which the Change in Control
occurs), which shall be paid within 30 days following the Termination Date; and
(ii)a lump sum payment equal to the Executive’s Target Bonus for the fiscal year
in which the Date of Termination occurs (or if greater, the year in which the
Change in Control occurs), which shall be paid within 30 days following the
Termination Date;
(b) If the Executive timely and properly elects continuation coverage under
COBRA, the Company shall reimburse the Executive the difference between the
monthly COBRA premium paid by the Executive for the Executive and the
Executive’s dependents and the monthly premium amount paid by similarly situated
active executives. Such reimbursement
8

--------------------------------------------------------------------------------



shall be paid to the Executive on the tenth of the month immediately following
the month in which the Executive timely remits the premium payment. The
Executive shall be eligible to receive such reimbursement until the earliest of:
(i) the eighteen-month anniversary of the Termination Date; (ii) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer.
(c) Notwithstanding the terms of any equity incentive plan or award agreements,
as applicable, in the event of a Change in Control, all outstanding unvested
stock or equity unit options, appreciation units, stock appreciation rights and
any other equity-based compensation awards granted to the Executive during the
Employment Term shall become fully vested and exercisable for the remainder of
their full term; provided that, any delays in the settlement or payment of such
awards that are set forth in the applicable award agreement and that are
required under Section 409A of the Code shall remain in effect.
(d) For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:
(i)one person (or more than one person acting as a group) acquires beneficial
ownership of voting securities of the Company that, together with the voting
securities held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the Company’s then outstanding voting
securities;
(ii)one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) beneficial ownership of the Company’s voting securities possessing
30% or more of the total voting power of the Company’s then outstanding voting
securities;
(iii)a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or
(iv)the sale of all or substantially all of the Company’s assets.
Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A.
5.5 Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 20. The Notice of
Termination shall specify:
(a) The termination provision of this Agreement relied upon;
(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and
(c) The applicable Termination Date.

9

--------------------------------------------------------------------------------



5.6 Termination Date. The Executive’s Termination Date shall be:
(a) If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;
(b) If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;
(c) If the Company terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;
(d) If the Company terminates the Executive’s employment hereunder without
Cause, the date that is ten (10) days following the date on which the Notice of
Termination is delivered; provided that, the Company shall have the option to
provide the Executive with a lump sum payment equal to ten days’ Base Salary in
lieu of such notice, which shall be paid in a lump sum on the Executive’s
Termination Date and for all purposes of this Agreement, the Executive’s
Termination Date shall be the date on which such Notice of Termination is
delivered; and
(e) If the Executive terminates the Executive’s employment hereunder with or
without Good Reason, the date specified in the Executive’s Notice of
Termination, which shall be no less than ten days following the date on which
the Notice of Termination is delivered; provided that, the Company may waive all
or any part of the ten-day notice period for no consideration by giving written
notice to the Executive and for all purposes of this Agreement, the Executive’s
Termination Date shall be the date determined by the Company.
Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.
5.7 Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
provided in Section 5.2(c), any amounts payable pursuant to this Section 5 shall
not be reduced by compensation the Executive earns on account of employment with
another employer.
5.8 Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates.
5.9 Section 280G.  
(a) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 5.9 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be either (i) reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”) or (ii) payable in full if
the Executive’s receipt on an after-tax basis of the full
10

--------------------------------------------------------------------------------



amount of payments and benefits (after taking into account the applicable
federal, state, local and foreign income, employment and excise taxes (including
the Excise Tax)) would result in the Executive receiving an amount greater than
the Reduced Amount on an after-tax basis. Any reduction in the Covered Payments
shall be made in a manner that maximizes the Executive’s economic position. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.
(b) All calculations and determinations under this Section 5.9 shall be made by
an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.9, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.9. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.
6. Confidential Information. As a condition to the commencement of employment,
on or prior to the Effective Date, the Executive shall execute and deliver to
the Company the Company Confidential Information and Invention Assignment
Agreement, a copy of which is attached hereto as Annex B (the “Confidentiality
Agreement”). Nothing in this Agreement, the Confidentiality Agreement, or
elsewhere shall prevent: (i) the Executive from cooperating with, or
participating in, any investigation conducted by any governmental agency; (ii)
the Executive from making truthful statements, or disclosing documents and
information, (x) to the extent reasonably necessary in connection with any
litigation, arbitration or mediation involving the Executive’s rights or
obligations under this Agreement or otherwise or (y) when required by law, legal
process or by any court, arbitrator, mediator or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order the Executive
to make such statements or to disclose or make accessible such documents and
information; (iii) the Executive from retaining, and using appropriately (e.g.,
not in connection with violating any non-competition or non-solicitation
restriction), documents and information relating to her personal rights and
obligations and her contact list; (iv) the Executive from disclosing her
post-employment restrictions in confidence in connection with any potential new
employment or business venture; (v) the Executive from disclosing documents and
information in confidence to any attorney, financial advisor, tax preparer, or
other professional for the purpose of securing professional advice; (vi) the
Executive from using and disclosing documents and information at the request of
the Company or its attorneys and agents; or (vii) the Executive using and
disclosing documents and information in connection with good faith performance
of her duties for the Company or any of its affiliates.
7. Restrictive Covenants.
7.1 Executive acknowledges and agrees that (i) by virtue of Executive’s
employment with the Company will learn valuable trade secrets and other
confidential, proprietary information, including the Company’s customer and
potential customer lists, relating to the Company’s business, (ii) Executive’s
skills, knowledge and services to the Company are unique in nature,
11

--------------------------------------------------------------------------------



(iii) the Company’s business is international in scope and (iv) the Company
would be irreparably damaged if Executive were to violate the restrictions
contained in this Agreement. Accordingly, as a condition of and inducement to
the Company to enter into this Agreement, Executive agrees that during the
Employment Term and, except as otherwise provided in Section 5.2(e) hereof or
the last paragraph of this Section 7, for an additional six (6) months
thereafter (such period being referred to herein as the “Restricted Period”),
neither Executive nor any Affiliate of Executive (as defined below) shall,
directly or indirectly, either for Executive or for any other person or entity:
(a) in any area in which the Company conducts any phase of its business
including production, promotional, and marketing activities engage or
participate in, or assist, advise or be connected with (including as an
employee, owner, partner, shareholder, officer, director, advisor, consultant,
agent or otherwise), or permit Executive’s name to be used by or render services
for, any person or entity engaged in a Competing Business (as hereinafter
defined); provided, however, that nothing in this Agreement shall prevent
Executive from acquiring or owning, as a passive investment, up to two percent
(2%) of the outstanding voting securities of an entity engaged in a Competing
Business which are publicly traded on any recognized national securities market,
subject to the requirement that Executive comply with the Company Customer
Confidentiality and Securities Trading Policy in effect from time to time;
(b) take any action, in connection with a Competing Business, which might divert
from the Company or an Affiliate of the Company any opportunity which would be
within the scope of the Company’s or such Affiliate’s then business;
(c) solicit or attempt to solicit any person or entity who is or has been (i) a
customer of the Company at any time (A) up to the date hereof or (B) during the
Restricted Period to purchase Competing Products or Services (as herein defined)
from any person or entity (other than the Company) or (ii) a customer, supplier,
licensor, licensee or other business relation of the Company at any time (A) up
to the date hereof or (B) during the Restricted Period to cease doing business
with the Company; provided, however, that this subsection (c) shall only apply
to customers, suppliers, licensors or other business relations of the Company
with which the Executive had contact or of which the Executive had knowledge as
a result of Executive’s employment; or
(d) induce, entice, hire, employ, attempt to hire or employ, solicit or endeavor
to entice away from the Company any person employed by the Company or its
affiliates at any time during Executive’s employment or the Restricted Period,
in order to accept employment or association with the Executive, or any other
person, firm, corporation or entity whatsoever; approach any such person for any
such purpose, or authorize or knowingly cooperate with the taking of any such
action by any other person, firm, corporation or entity; provided that the
foregoing shall not be violated by general solicitation not targeted at the
prohibited group or by the Executive serving as a reference upon request.
        As used herein, a “Competing Business” shall mean a business which
engages or is making plans to engage, in whole or in part, in the production,
marketing or distributing of products, or the performance, marketing and sale of
services, which are competitive with, and are similar to, may be used as
substitutes for, or may detract from any products or services of the Company or
any Affiliate thereof during the Restricted Period, whether, in the case of
products, such products are or were produced by or for the Company for sale by
the Company or purchased as finished goods for resale by the Company, or, in the
case of services, such services
12

--------------------------------------------------------------------------------



were performed by the Company or by another company or person on behalf of the
Company; the products and services subject to these restrictive covenants being
herein referred to as “Competing Products and Services”. As used herein, an
“Affiliate” shall mean and include any person or entity which controls a party,
which such party controls or which is under common control with such party.
“Control” means the power, direct or indirect, to influence or cause the
direction of the management and policies of a person or entity through voting
securities, contract or otherwise.
8. Non-disparagement. The Executive agrees and covenants that the Executive will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Company or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties. The Company agrees and covenants not to permit its officers,
directors and senior management team not to, at any time, make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Executive.
This Section 8 does not, in any way, restrict or impede the parties from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. To the extent permissible, the Executive shall, as soon as
reasonably practicable, provide written notice of any such order to the
Company’s Chief Executive Officer.
9. Acknowledgement. The Executive acknowledges and agrees that the services to
be rendered by the Executive to the Company are of a special and unique
character; that the Executive will obtain knowledge and skill relevant to the
Company’s industry, methods of doing business and marketing strategies by virtue
of the Executive’s employment; and that the restrictive covenants and other
terms and conditions of this Agreement are reasonable and reasonably necessary
to protect the legitimate business interest of the Company.
The Executive further acknowledges that the amount of the Executive’s
compensation reflects, in part, the Executive’s obligations and the Company’s
rights under Section 6, Section 7 and Section 8 of this Agreement; that the
Executive has no expectation of any additional compensation, royalties or other
payment of any kind not otherwise referenced herein in connection herewith; that
the Executive will not be subject to undue hardship by reason of the Executive’s
full compliance with the terms and conditions of Section 6, Section 7 and
Section 8 of this Agreement or the Company’s enforcement thereof.
10. Remedies. In the event of a breach or threatened breach by the Executive of
Section 6, Section 7 or Section 8 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.
11. Security.

13

--------------------------------------------------------------------------------



11.1 Security and Access. The Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, passwords, Company intranet, internet, social media and instant messaging
systems, computer systems, e-mail systems, computer networks, software, data
security, and any and all other Company facilities, IT resources and
communication technologies (“Facilities Information Technology and Access
Resources”); (b) not to access or use any Facilities and Information Technology
Resources except as authorized by the Company; and (iii) not to access or use
any Facilities and Information Technology Resources in any manner after the
termination of the Executive’s employment by the Company, whether termination is
voluntary or involuntary. The Executive agrees to notify the Company promptly in
the event the Executive learns of any violation of the foregoing by others, or
of any other misappropriation or unauthorized access, use, reproduction or
reverse engineering of, or tampering with any Facilities and Information
Technology Access Resources or other Company property or materials by others.
11.2 Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all (x) Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, and (y) all Company data and
documents and materials belonging to the Company and stored in any fashion,
constituting or containing any Confidential Information (as defined in the
Confidentiality Agreement) or work product, that are in the possession or
control of the Executive, whether they were provided to the Executive by the
Company or any of its business associates or created by the Executive in
connection with the Executive’s employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Executive’s possession or control. constituting or containing Confidential
Information. Notwithstanding the foregoing, nothing herein shall prohibit the
Executive from retaining documents and information relating to the Executive’s
personal rights and obligations and the Executive’s contact list.
12. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Iowa without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of Iowa, county of Story. The parties hereby irrevocably
submit to the non-exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.
13. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject
14

--------------------------------------------------------------------------------



matter. The parties mutually agree that the Agreement can be specifically
enforced in court and can be cited as evidence in legal proceedings alleging
breach of the Agreement.
14. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Chief Executive Officer of the Company. No
waiver by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.
15. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
16. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
17. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
18. Section 409A. This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section
15

--------------------------------------------------------------------------------



409A. Except as specifically permitted by Section 409A, the benefits and
reimbursements provided to the Executive during any calendar year shall not
affect the benefits and reimbursements to be provided to the Executive in any
other calendar year, and the right to such benefits and reimbursements may not
be liquidated or exchanged for any other benefit, in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) or any successor thereto. Furthermore,
reimbursement payments shall be made to the Executive as soon as practicable
following the date that the applicable expense is incurred, but in no event
later than the last day of the calendar year following the calendar year in
which the underlying expense is incurred, in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv) or any successor thereto. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Executive on account of
non-compliance with Section 409A.
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with the Executive’s termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Executive is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to the Executive in a lump sum
on the Specified Employee Payment Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.
19. Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by Conversion, purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company.
This Agreement shall inure to the benefit of the Company and permitted
successors and assigns.
20. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):
If to the Company:
WORKIVA INC.
2900 University Blvd
Ames, Iowa 50010
Attention: Chief Executive Officer


If to the Executive, to the Executive’s address on file with the Company.
21. Representations of the Executive. The Executive represents and warrants to
the Company that:

16

--------------------------------------------------------------------------------



21.1 The Executive’s acceptance of employment with the Company and the
performance of the Executive’s duties hereunder will not conflict with or result
in a violation of, a breach of, or a default under any contract, agreement or
understanding to which the Executive is a party or is otherwise bound.
21.2 The Executive’s acceptance of employment with the Company and the
performance of the Executive’s duties hereunder will not violate any
non-solicitation, non-competition or other similar covenant or agreement of a
prior employer.
22. Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have with respect to such amount
under any applicable law or regulation.
23. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
24. Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT THE EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE EXECUTIVE’S
CHOICE BEFORE SIGNING THIS AGREEMENT.


[SIGNATURE PAGE FOLLOWS]



17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


WORKIVA INC.


By: /s/ Martin J. Vanderploeg




Name: Martin J. VanderploegTitle: President and CEO





EXECUTIVE




Signature: /s/ Julie Iskow
Print Name: Julie Iskow



18